                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

  HOWARD C. BUNCH, et al.,                            )
                                                      )
                   Plaintiffs,                        )
                                                      )
  v.                                                  )       No.:    2:20-CV-152-KAC-CRW
                                                      )
  RHA HEALTH SERVICES, et al.,                        )
                                                      )
                   Defendants.                        )


                  MEMORDANDUM AND ORDER DISMISSING COMPLAINT

            Plaintiffs filed a pro se Complaint against Defendants seeking visitation rights and specific

  medication for Howard Bunch’s adult daughter who has allegedly been removed from Plaintiffs’

  home [Doc. 1]. Before the Court are Defendants’ “Motion to Dismiss” [Doc. 8] and accompanying

  “Memorandum of Law in Support” [Doc. 9] and Plaintiffs’ “Motion to Expedite and Keep [the

  Case in This] Jurisdiction” [Doc. 14]. Defendants moved to dismiss Plaintiffs’ Complaint under

  Federal Rule of Civil Procedure 12(b)(1) for an alleged lack of subject matter jurisdiction [See

  Doc. 9]. Plaintiffs subsequently moved to “expedite” the case and keep it “out of Chancery Court

  of Hamblen County Tennessee” [Doc. 14]. The Court dismisses this action because it lacks subject

  matter jurisdiction.

       I.   Procedural and Factual History

            According to their Complaint, Plaintiffs are residents of Tennessee [Doc. 1]. They have

  engaged in a custody dispute over the disabled adult daughter of Mr. Bunch [See Doc. 1; see also

  Doc. 14].      Mr. Bunch’s daughter was purportedly removed from Plaintiffs’ home due to

  “allegations of neglect” and now resides at RHA Health Services TN, LLC (“RHA”), a health care

  facility and defendant in this action [Doc. 1, 2]. Plaintiffs allege that there are ongoing proceedings




Case 2:20-cv-00152-KAC-CRW Document 20 Filed 09/07/21 Page 1 of 5 PageID #: 167
  in the Chancery Court for Hamblen County, Tennessee related to conservatorship over Mr.

  Bunch’s daughter. [Doc. 1, 2; see also Doc. 14].

           In the instant action, Plaintiffs allege that Defendants prohibited Plaintiffs from visiting

  Mr. Bunch’s daughter at RHA [Doc. 1]. Plaintiffs further contend that Defendants coordinated

  with other health care providers to alter Mr. Bunch’s daughter’s medication [Doc. 1]. Plaintiffs

  ask the Court to “[i]nvestigate [their] claims,” “let [Mr. Bunch’s daughter] come back home,” “talk

  with doctor about implant,” and “give [Mr. Bunch’s daughter] a better life” [Doc. 1, 3]. Plaintiffs

  used the Court’s pro se form complaint to file this action [See id.]. The form requires a “short and

  plain statement of the grounds for filing this case in federal court (include federal statutes and/or

  Constitutional provisions, if you know them)” [Id. at 1]. Plaintiffs wrote: “Visitation. To daughter,

  Doctors to be used in her care. Wrong medications being used has implant for seizure disorder”

  [Id.].

           Defendants made a special appearance for the limited purpose of contesting the Court’s

  subject matter jurisdiction, filing a motion to dismiss under Federal Rule of Civil Procedure

  12(b)(1) [Doc. 8]. Defendants allege that Defendant RHA is “a Delaware limited liability company

  with its principal office in North Carolina,” [Doc. 9, 1], and that the remaining Defendants are all

  citizens of Tennessee, [id. at 4]. Defendants contend that the amount in controversy does not

  exceed $75,000 [Id. at 3]. Lastly, Defendants assert that “this action sounds in health care

  liability,” and any such liability is the sole creation of Tennessee statutes and not a federal question

  [Id. at 5].

            Plaintiffs did not specifically respond to Defendants’ Motion to Dismiss, and the time for

  doing so has passed. See E.D. Tenn. L.R. 7.1.



                                                     2


Case 2:20-cv-00152-KAC-CRW Document 20 Filed 09/07/21 Page 2 of 5 PageID #: 168
   II.   Legal Standard

         “Federal courts are courts of limited jurisdiction,” and “[i]t is to be presumed that a case

  lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

  377 (1994) (citations omitted). The burden of establishing jurisdiction “rests upon the party

  asserting jurisdiction.” Id. (citing McNutt v. General Motors Acceptance Corp. of Ind., 298 U.S.

  178, 182-83 (1936)); see also Cartwright v. Garner, 751 F.3d 752, 760 (6th Cir. 2014) (“Plaintiff

  bears the burden of establishing that subject matter jurisdiction exists.”). Federal Rule of Civil

  Procedure 8(a)(1) requires that a complaint contains “a sort plain statement of the grounds for the

  court’s jurisdiction.” Courts liberally construe pro se pleadings. Haines v. Kerner, 404 U.S. 519,

  520 (1972). However, the “leniency granted to pro se petitioners . . . is not boundless.” Martin v.

  Overton, 391 F.3d 710 (6th Cir. 2004).       Pro se plaintiffs must still satisfy basic pleading

  requirements. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

         Two sources of subject matter jurisdiction are relevant to this case—diversity jurisdiction,

  28 U.S.C. § 1332, and federal question jurisdiction, 28 U.S.C. § 1331. Diversity jurisdiction

  requires that the amount in controversy exceed $75,000 and that the action be between citizens of

  different states. 28 U.S.C. § 1332(a). Generally, the parties must be completely diverse—no party

  may “share citizenship with any opposing party.” Safeco Ins. Co. of Am. v. City of White House,

  36 F.3d 540, 545 (6th Cir. 1994). Federal question jurisdiction requires that a claim arise “under

  the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331; see also Am. Fed’n of

  Tel. & Radio Artists v. WJBK-TV, 164 F.3d 1004, 1007 (6th Cir. 1999). “[A] cause of action arises

  under federal law only when the plaintiff’s well-pleaded complaint raises issues of federal law.”

  Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).

         A motion challenging subject matter jurisdiction may challenge the sufficiency of the

                                                  3


Case 2:20-cv-00152-KAC-CRW Document 20 Filed 09/07/21 Page 3 of 5 PageID #: 169
  complaint itself—a facial attack—or the factual existence of subject matter jurisdiction—a factual

  attack. Cartwright, 751 F.3d at 759. When a party facially attacks the complaint, the Court takes

  the allegations of the complaint as true. Id. However, when adjudicating a factual attack, the court

  weighs the evidence presented to determine whether subject matter jurisdiction exists. Id. The

  plaintiff must establish the factual existence of subject matter jurisdiction by a preponderance of

  the evidence. McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936); see

  also Wright v. United States, No. 95-5175, 1996 WL 172119, *4 (6th Cir. 1996).

  III.    Analysis

          Under either a facial attack or a factual attack, this Court lacks subject matter jurisdiction

  over this action, and the action must be dismissed. Even liberally construed and taking the

  allegations in the Complaint as true, Plaintiffs failed to allege facts sufficient to establish subject

  matter jurisdiction [See Doc. 1]. Plaintiffs did not plead any specific legal basis for subject matter

  jurisdiction. [Id.] Further, they did not plead facts related to Defendants’ citizenship, such that

  diversity jurisdiction could exist. See 28 U.S.C. § 1332. Nor did Plaintiffs identify how their

  claims arise “under the Constitution, laws, or treaties of the United States,” such that federal

  question jurisdiction could exist. See 28 U.S.C. § 1331. In fact, Plaintiffs’ claims do not raise a

  discernable federal question. Instead, they sound in health care liability, rooted in state law. See

  Tenn. Code. Ann. § 29-26-101, et seq. Despite being alerted to this jurisdictional deficiency,

  Plaintiffs have not supplemented their pleading with any basis for subject matter jurisdiction.

  Accordingly, as a facial matter, Plaintiffs failed to plead facts sufficient to establish subject matter

  jurisdiction.

          Even if the Complaint were not facially deficient, the unrebutted evidence establishes that

  this Court lacks subject matter jurisdiction. As discussed above, there is no stated basis for federal

                                                     4


Case 2:20-cv-00152-KAC-CRW Document 20 Filed 09/07/21 Page 4 of 5 PageID #: 170
  question jurisdiction. And the Court could not discern one. Moreover, given the uncontroverted

  facts, the complete diversity of citizenship required for diversity jurisdiction does not exist. See

  Shea v. State Farm Ins. Cos., 2 F. App’x 478, 479 (6th Cir. 2001) (finding the court lacked subject

  matter jurisdiction because plaintiff had not established complete diversity). Plaintiffs are citizens

  of the state of Tennessee [Doc. 1, 1]. Three of the four Defendants are also citizens of Tennessee

  [Doc. 9, 4]. Accordingly, the unrebutted evidence establishes that subject matter jurisdiction is

  lacking.

  IV.    Conclusion

         Federal courts are “courts of limited jurisdiction . . . possess[ing] only that power

  authorized by Constitution and statute.” Kokkonen, 511 U.S. at 377 (citations omitted). Even

  liberally construing Plaintiffs’ Complaint, this Court lacks subject matter jurisdiction. The Court

  must therefore dismiss this action. See Fed. R. Civ. P. 12(h)(3). Accordingly, the Court GRANTS

  Defendants’ Motion to Dismiss [Doc. 8] and DENIES Plaintiffs’ “Motion to Expedite and Keep

  [the Case in This] Jurisdiction” [Doc. 14]. An appropriate judgment shall enter.

         IT IS SO ORDERED.

                                                    s/ Katherine A. Crytzer
                                                    KATHERINE A. CRYTZER
                                                    United States District Judge




                                                    5


Case 2:20-cv-00152-KAC-CRW Document 20 Filed 09/07/21 Page 5 of 5 PageID #: 171
